Citation Nr: 0521362	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE


Entitlement to nonservice-connected pension.



ATTORNEY FOR THE BOARD


T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1976, and from October 1980 to June 1989.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a May 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied a claim of 
entitlement to nonservice-connected pension.  This case was 
before the Board in April 2002 at which time the Board 
conducted additional development pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2).  Subsequently, the United 
States Court of Appeals for the Federal Circuit invalidated 
the portion of 38 C.F.R. § 19.9(a)(2) which authorized the 
Board to review evidence not initially considered by the RO 
without obtaining a waiver of review from the claimant.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Upon receipt of additional 
evidence, the Board remanded the case to the RO in September 
2003 for review of the evidence obtained by the Board.


REMAND

The veteran claims that he is unemployable due to permanent 
and total disability.  In a statement received in April 2004, 
he alleged that he was fired from his employment at the Hines 
VA Police Service due to a back disability, and he 
specifically requested VA to obtain his employment records on 
his behalf.  VA has a duty to obtain relevant records in the 
possession of a federal agency.  38 C.F.R. § 3.159(c)(2) 
(2004).  A claimant's termination of unemployment due to 
disability is a consideration to be given in determining 
unemployability due to disability.  38 C.F.R. § 4.18 (2004).  
Prior to any further adjudication of this claim, the RO must 
attempt to obtain all records in the possession of the Hines 
VA Police Service as well as the veteran's personnel records 
from the Office of Personnel Management (OPM).

Several cases have been decided by the Court which impact 
significantly on claims for nonservice-connected pension 
benefits.  In Roberts v. Derwinski, 2 Vet. App. 387 (1992), 
the Court held that each disability in a pension case must be 
assigned a percentage rating and that the RO should discuss 
the diagnostic codes used in denying a claim.  In this case, 
each of the above elemental points of development is lacking.  
The RO has assigned a 20 percent rating for diabetes 
mellitus, and a 10 percent rating for hypertension.  The RO 
has not listed any additional disabilities as ratable under 
VA's Diagnostic Codes.

The veteran's service medical records disclose permanent 
disabilities of degenerative disc disease at L5-S1, and 
moderate pes planus.  He previously filed a claim for service 
connection for right elbow tendonitis.  His current records, 
however, do not reveal treatment or report of symptoms 
attributable to such disabilities.  As indicated above, he 
alleges being fired from employment due to back problems.  In 
the case of Brown v. Derwinski, 2 Vet. App. 444 (1992), the 
Court held that a pension claim must be considered under both 
the average person, 38 U.S.C.A. § 1502(a), 38 C.F.R. § 4.15; 
and the unemployability standards, 38 C.F.R. §§ 3.321, 4.17.  
As all of the veteran's permanent disabilities have not been 
rated, complete development in conformity with the salient 
points discussed in Roberts and Brown must be accomplished.

It is a well-settled principle that a claimant has a duty to 
assist in the development of a claim by providing information 
within his/her control.  Hayes v. Brown, 5 Vet. App. 60, 68 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran has only identified clinic records from Cook County 
Bureau of Health and Advocate Health Centers as relevant to 
his claims on appeal.  A close review of the record reveals 
that he reports having had annual examinations provided by 
Humana Health Care at "25th & King" and previous outstanding 
bills for Rockford Memorial Hospital and Swedish American 
Hospital.  The RO should once again request the veteran to 
identify all potentially relevant medical records that may be 
pertinent to his claim.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, Washington DC for the following:

1.  The RO should ask the veteran to provide 
information regarding all evidence relating to 
the issue on appeal that has not already been 
made part of the record to include any records of 
treatment for his claimed back and right elbow 
disabilities, annual examinations provided by 
Humana Health Care at "25th & King" and previous 
treatment at Rockford Memorial Hospital and 
Swedish American Hospital.  The RO should assist 
the veteran in obtaining all relevant medical 
evidence that is not already of record.

2.  The RO should obtain the following records in 
the possession of a federal agency: 
a) complete VA clinic records since March 
2004; 
b) all medical and legal records in the 
possession of the Hines VA Police Service; and 
c) the veteran's personnel records from OPM.

3.  Following completion of the above 
development, the veteran should be afforded a VA 
general medical examination and all necessary 
special evaluations to determine the nature and 
extent of all disabilities present.  The RO 
should obtain specific diagnoses for any 
permanent disabilities involving the lumbar 
spine, the right elbow, the feet, the skin, 
hypertension and diabetes mellitus.  It is 
imperative that all physician(s) review the 
claims folder prior to the examinations.  All 
indicated tests should be accomplished, all 
examination reports must contain diagnoses, and 
all disabilities should be evaluated in relation 
to their history.  

4.  When the above development has been 
completed, the RO should review the expanded 
record and re-adjudicate the issue on appeal to 
include issuing a rating action which includes 
the following:
(a) list all of the veteran's disabilities 
and the percentage evaluation assigned each 
disability, to include specific consideration as 
to whether ratings are assignable for 
disabilities involving the lumbar spine, the 
right elbow and the skin; 
(b) if the claim remains denied, a 
supplemental statement of the case (SSOC) should 
be issued that provides the veteran the schedular 
criteria used by the RO in rating his permanent 
disabilities; and
(c) the veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further appellate 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


